DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no. PCT/EP2017/084027 filed 12/21/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Response to Amendment
The amendments and arguments/remarks filed on 06/22/2021 have been entered and fully considered.
Instant claim 1 has been amended currently.
Currently, instant claims 1-15 are pending.

Response to Arguments
Applicant's arguments/remarks filed 06/22/2021 have been fully considered but they are not persuasive. 

Applicant states and discusses in the currently filed remarks that:
“… Thus, the functionalized surface of the magnetic particles described in document Kobold cannot be compared to the chemical substance. Consequently, Kobold additionally fails to describe the step of ‘adding at least one chemical substance to the reagent [...]’. The method of Kobold simply does not involve identifying the reagent based on a detection of a substance detection signal of the mass spectrometer representing the chemical substance as part of the method as is required by claim 1 of the present invention… Neither Kobold nor Hughes describes a method that includes identifying a reagent based on a detection of a substance detection signal of the mass spectrometer representing the chemical substance added to the reagent…”.
The Examiner disagrees. As now stated in the modified rejection below, example 11 of Kobold et al. discloses (col. 20-21)  the use of an example analyte itraconazole (“providing a reagent”) and protein precipitation solvent mixture of methanol and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,815,803 B2 (Kobold et al.).

In regard to instant claim 3; Kobold et al. further discloses (col. 6, paragraphs 1-2) the use of their functionalized magnetic beads for sufficient extraction and enriching low molecular weight compounds from complex sample matrices.  Kobold et al. recites (claims 8-11) magnetic particles having a hydrophobic surface (“… configured to prevent retaining thereof …”).
In regards to instant claims 4-5 and 15; Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase (the mobile and stationary phases encompassing “further comprising adding a compound of different chemical substances to the reagent …” and “further comprising generating a code by adding at least two different chemical substances …”). Kobold et al. further discloses (col. 9, lines 19-28) magnetic polymer (“oligomers” being well-known to be a type of polymer) particles that contain paramagnetic or superparamagnetic crystals, and with a surface that can be modified chemically: (encompassing “a mixture of isobaric oligomers …”).
In regards to instant claim 6; Kobold et al. discloses (col. 4, line 61 to col. 5, line 9) the use of magnetic particles that are surface-“derivatized” with reversed-phase ligands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,815,803 B2 (Kobold et al.) in view of U.S. 2006/0186028 A1 (Hughes).
In regards to instant claim 7; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably “LC-MS/MS”.  Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for identifying a reagent during the process in an analysis system …”), the method comprising the steps of:  fractionating the eluate by way of “liquid chromatography”; and analyzing the compound in a fraction obtained from the chromatography step by way of mass spectrometry (“identifying the reagent based on a detection … of the mass spectrometer”, “wherein the reagent is continuously identified …”).
Kobold et al. does not disclose, “… wherein the liquid chromatograph comprises a liquid chromatography separation station comprising a plurality of liquid chromatography channels, wherein the chemical substance is assigned to one of the plurality of liquid chromatography channels.”  However, Hughes discloses (abstract and fig. 1A-2C) a mass spectrometer with a liquid chromatography system.  The liquid chromatography system (fig. 1A-2C) of Hughes comprises switching valves V1-V2 (“a liquid chromatography separation station”), wherein ports 1-10 (“a plurality of liquid chromatography channels”) can be switched between pre-column 6 and/or analytical column 21 (para. [0083]-[0084]) before analysis with the mass spectrometer.  Kobold et al. and Hughes (in their respective abstracts and figures) both disclose systems comprising liquid chromatography and mass spectrometry; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the 

In regards to instant claims 8-9; Hughes discloses (para. [0017]-[0022]) controlling “flow rates” depending on operation modes, and the use of “mass spectrometer” (para. [0064]-[0065]) for analysis.
In regards to instant claim 10; Hughes discloses (para. [0085]-[0086]) moving samples or analytes through ports and columns, as well as two different solvents (para. [0030]), during analysis.
In regards to instant claims 11-12; Hughes discloses (para. [0017]-[0022]) controlling “flow rates” depending on operation modes, and the use of “mass spectrometer” (para. [0064]-[0065]) for analysis.  Hughes discloses (para. [0085]-[0086]) moving samples or analytes through ports and columns, as well as two different solvents (para. [0030]) – (the solvents encompassing “a plurality of reagents”), during analysis.

In regards to instant claim 14; Hughes teaches (para. [0010]) the use of ionization techniques for detection with large molecular weight species such as peptides:  (encompassing “wherein the chemical substances differ from one another at least by the molecular weight.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798